Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A (i.e., a single and specific dysregulated gut-derived inflammation as sepsis); Species B (i.e., a single and specific marker to be reduced as MCP-1); and Species C (i.e., a single and specific result of the administration of rCST9 and rCSTC as maintaining gut microbiome) in the reply filed on May 18, 2022, is acknowledged.  
The traversal is on the grounds that the burden to search more than one condition, marker or the result would not unduly burden the Office (See Applicant’s Response received on 5/18/22, pg. 5).  
This is not found persuasive.  As stated in the Restriction Requirement mailed on 2/18/22, the burden is not solely based on a search burden, but also an examination burden.  More specifically, as stated in the Restriction Requirement:  
    PNG
    media_image1.png
    171
    653
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    94
    572
    media_image2.png
    Greyscale

(See Restriction Requirement, pg. 2-3).  The Examiner maintains that reason (c) is the reason an examination burden is present to examine all the species together, i.e., issues under 35 USC 112, first paragraph.  Therefore, assuming arguendo, that no search burden is present, there is at least an examination burden present.  Thus, Applicants’ arguments are found unpersuasive. 
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1-20 were originally filed on June 16, 2020. 
Claims 1-20 are currently pending and claims 1-4 and 6-10 are under consideration as claims 5-6 and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 18, 2022.
Please note that the dependency of claims 2-10, 15, and 17-20 is not clear given that each claim currently is dependent upon claim 0 (See 112(b) rejection below).  In order to advance prosecution, the Examiner is interpreting that claims 2-10 would be dependent upon claim 1 and claims 15 and 17-20  are dependent upon claim 11.  Moreover, please note that since “sepsis” is elected as Species A (See Restriction Requirement above), the Examiner is interpreting that the scope of independent claim 11 is withdrawn as sepsis is a species of a life-threatening, unrestrained systemic dysregulated gut-derived inflammation caused by a thermal injury (See “Claim Interpretation” below).  Although a disrupted gut microbiota, damage to an intestinal barrier, or intestinal and systemic inflammation are conditions that can lead to sepsis following thermal injury, sepsis is not the only dysfunction that can result from these conditions; for example irritable bowel disease can also result from a disrupted gut microbiota or damage to an intestinal barrier.  As such, the Examiner is interpreting that the treatment of a dysregulated gut-derived inflammation caused by a thermal injury of claim 11 does not expressly encompass treating sepsis.  Therefore, claims 11-20 are deemed to be withdrawn. 

Priority
The present application is a continuation-in-part of U.S. Non-Provisional Application No. 15/826,150, filed on November 29, 2017, which claims the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 62/428,421 filed November 30, 2016.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
 The information disclosure statements (IDSs) submitted on August 12, 2020, are being considered by the examiner. 

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111. If Applicant disputes any interpretation set forth below, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action. Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer). 
For claim 1, regarding the synergistic amount of the combination of CST9 and CSTC, it is noted that the combination is present in the composition in an amount sufficient to restrain or prevent a life-threatening, unrestrained systemic dysregulated gut-derived inflammation (DGDI) in a mammal caused by a thermal injury.  Although not expressly recited as an “effective amount”, the Examiner is construing the amount of the combination sufficient to restrain or prevent dysregulated gut-derived inflammation in a mammal caused by the thermal injury as an effective amount of the combination needed to achieve the desired result.  The instant specification defines an “effective amount” as an amount of a subject compound that will elicit the biological or medical response of a tissue, system, animal or human that is being sought by the researcher, veterinarian, medical doctor, or other clinician (See instant specification, paragraph [0036]).  Moreover, although, the instant specification provides examples of effective amounts comprise 1 to 500 pg/kg of body weight of the subject (See instant specification, paragraph [0036]) where 500 pg of rCST9 and 50 pg rCSTC per mouse effectively increased survival of mice infected with E. coli and flagellin when administered prior to the thermal injury (See instant specification, paragraph [0088]), such amounts are examples, and thus, not required as a claim limitation.  As such, the amount of the composition sufficient to elicit the biological or medical response of an animal or human encompasses any amount that is capable of restraining or preventing dysregulated gut-derived inflammation in a mammal caused by the thermal injury. 
With respect to a “synergistic amount” of a combination of CST9 and CSTC,  “synergy” is defined in the art as the interaction of elements that when combined produce a total effect that is greater than the sum of the individual elements, contributions, etc. (See “Synergy” Dictionary.com, available online at https://www.dictionary.com/browse/synergy, 6 pages (accessed on 4/28/19) at pg. 1) (cited in the IDS received on 8/12/20).  As such, when the combination of CST9 and CSTC are administered, the effective amount required to restrain or prevent a life-threatening unrestrained dysregulated gut-derived inflammation in a mammal caused by a thermal injury must be a synergistic amount or an amount that results in a total effect that is greater than the sum of the effect when CST9 or CSTC is administered alone.  However, as will be further discussed in the 112a rejection below, the specification does not expressly indicate what a synergistic amount of each protein is thereby suggesting that Applicants are not in possession of a representative number of synergistic amounts of CST9 and CSTC.  Paragraph [0088] in the instant specification teaches that the dose per mouse was 500 pg of CST9 and 50 pg of CSTC where each CST was administered via intraperitoneal administration (See instant specification, paragraph [0088]).  As depicted in Figure 8, only the combination of CST9 in an amount of 500 pg and CSTC in an amount of 50 pg resulted in a synergistic effect.  However, it is not readily apparent if the two cystatins were administered in the same composition, at the same time, or in a sequential manner.  Therefore, a single combination of amounts of CST9 and CSTC does not constitute a representative number of synergistic amounts as further articulated below.
Additionally, it is noted that the instant specification does not define what constitutes dysregulated gut-derived inflammation caused by a thermal injury and/or what is encompassed by dysregulated gut-derived inflammation caused by a thermal injury.  The instant specification teaches that dysregulated inflammation and sepsis following thermal injury causes gut dysbiosis leading to the leakage of gut contents into the circulation and lymphatics (See instant specification, paragraph [0087]).  Although the human gut contains approximately 1x1012 bacteria (i.e., commensal bacteria), and under normal circumstances, they live in a symbiotic relationship with the host if confined to the intestine, during trauma such as thermal injury, commensal bacteria and their products can translocate from the intestine into general circulation where they can induce dysregulated, damaging inflammation leading to multiple organ failure, morbidity, and/or mortality (See instant specification, paragraph [0090]).  The on-set of inflammation is rapid and can cause a post-injury septic response (See instant specification, paragraph [0090]).  As such, the instant specification teaches that sepsis is one type of life-threatening, unrestrained systemic dysregulated gut-derived inflammation cause by thermal injury.  
Sepsis is defined as a life-threatening organ dysfunction caused by a dysregulated host response to infection (See Sun et al., Intensive Care Res., 7 page (published online May 2022) at abstract; pg. 1, 1st paragraph) (See also: Greenhalgh, Burns & Trauma 5:10 pages (2017) at abstract).  Sun et al. also teaches that the composition of the intestinal microbiota is significantly different between patients with sepsis and healthy individuals (See Sun article, abstract).  The intestinal flora of septic shock patients is characterized by low population diversity and high degree of individualization associated with excessive reproduction of single genus (See Sun article, pg. 2, col. 1, 2nd paragraph).  Sun et al. teaches that microbiota dysbiosis was associated with increased mortality and the gut microbiota can be used as a prognostic marker of sepsis (See Sun article, pg. 2, col. 1, 2nd paragraph).  Figure 1 depicts a schematic representation demonstrating the imbalance of intestinal flora in sepsis leading to inflammation (See Sun article, Figure 1).  Moreover, Sun et al. teaches that LPS destroys the integrity of the GI barrier, partly due to the weakening of bile components and altering mucosal hydrophobic properties (See Sun article, pg. 4, col. 1, 2nd paragraph).  The integrity of the intestinal barrier is impaired in sepsis because of phosphatidylcholine (PC) degradation, and thus, sepsis induces high intestinal permeability and epithelial cell apoptosis (See Sun article, pg. 4, col. 1, 2nd paragraph).  Therefore, Sun et al. teaches that intestinal microbiota dysbiosis may be widespread and play a key role in the pathogenesis of sepsis leading to organ dysfunction (See Sun article, pg. 5, col. 1, 1st paragraph).  Microbial targeted therapy has been shown to improve the prognosis of sepsis; however, large-scale studies are required to explore their safety and effectiveness (See Sun article, pg. 5, col. 1, 1st paragraph).
Similarly, Costantini et al. teaches that the intestine has been recognized as a key source of proinflammatory mediators, which can ignite the systemic inflammatory response syndrome (SIRS) (See Costantini et al., J. Trauma 67:1162-1168 (2009); pg. 1163, 1st paragraph).  Several studies have shows that shock-induced intestinal inflammation ultimately can lead to distant organ injury and multiple organ failure (MOF) (See Costantini article, pg. 1163, 1st paragraph).  Thus, Costantini et al. teaches that the intestine is a key target for therapies directed at limiting SIRS with the goal of improving outcomes after severe injury (See Costantini article, pg. 1163, 1st paragraph).  MOF is a significant cause of late deaths after severe trauma accounting for nearly two-thirds of deaths after 7 days (See Costantini article, pg. 1163, 2nd paragraph).  Costantini et al. also teaches an example of a thermal injury mice model used to evaluate therapeutic efficacy of a potential drug as an anti-inflammatory agent following severe injury (See Costantini article, pg. 1164, 3rd paragraph).  Notably, a template was designed to estimate 30% TBSA (total body surface area) based on the Walker-Mason burn model (See Costantini article, pg. 1164, 3rd paragraph).  In the instant specification, it is noted that the mice were given a 30% full-thickness thermal injury (30% TBSA) (See instant specification, paragraph [0088]).  Thus, a 30% TBSA appears to be the standard used to evaluate an inflammatory response in subjects suffering from a thermal injury.  Furthermore, Costantini et al. demonstrates that SIRS leading to MOF is another species of a life-threatening, unrestrained systemic dysregulated gut-derived inflammation caused by a thermal injury.  Thus, the instant specification and the state of the art supports that the claimed life-threatening, unrestrained systemic dysregulated gut-derived inflammation caused by a thermal injury encompasses sepsis and SIRS leading to MOF.  Given that Applicants have elected sepsis (See Restriction Requirement” section above), examination will currently focus on sepsis as the life-threatening, unrestrained systemic dysregulated gut-derived inflammation caused by a thermal injury.
The instant specification also does not define what is encompassed by “modulate”, “restrain” or “prevent” a life-threatening, unrestrained systemic dysregulated gut-derived inflammation caused by a thermal injury.  Pursuant to MPEP 2111.01(I) states that “under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.”  “Modulate” is defined as to regulate or adjust to a certain degree or to act on as an activator, an inhibitor or both (See “Modulate”, Medical Dictionary, available online at https://medical-dictionary.thefreedictionary.com/modulate#:~:text=1.,bil%E2%80%B2i%C2%B7ty%20n, 2 pages (accessed on 6/18/22) at pg. 1).  “Restrain” is defined as to limit, restrict or keep under control; to moderate or limit the force, effect, development or full exercise of (See “Restrain”, Merriam Webster Dictionary, available online at https://www.merriam-webster.com/dictionary/restrain, 12 pages (accessed on 4/29/19) at pg. 2) (cited in the IDS received on 8/12/20).  “Prevent” is defined as to keep from happening or existing (See “Prevent”, Merriam Webster Dictionary, available online at https://www.merriam-webster.com/dictionary/prevent, 12 pages (accessed on 4/29/19) at pg. 2) (cited in the IDS received on 8/12/20).  
For claim 7, pursuant to MPEP 2111.04, utilizing the language, “adapted for” may raise a question as to the limiting effect of the language in a claim.  In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014), the court found that an "adapted to" clause limited a machine claim where "the written description makes clear that 'adapted to,' as used in the [patent] application, has a narrower meaning, viz., that the claimed machine is designed or constructed to be used as a rowing machine whereby a pulling force is exerted on the handles."  In the instant case, a composition “adapted for” a particular administration route encompasses a variety of structural formulations of the composition such as where the composition is a liquid, nanoparticle/sphere, capsule, tablet, etc.  Therefore, the structure imparted by claim 7 requires the composition to be formulated in such a manner that the composition can be administered via one of the recited routes.  However, a specific dosage form is not recited, and thus, not required.  If a prior art reference teaches the administration route, the required structure of the composition is necessarily met. 
For claim 8, as will be further articulated in the 112b rejection below, it is unclear whether the amount of the protein(s) in the composition is pg/kg per body weight of the mammal or per kg of the protein(s).  

Drawings
The drawings; in particular, Figures 8, 9A-E, and 10, are objected to because of the following reason:
The drawings have a line quality that is too light to be reproduced (weight of all lines and letters must be heavy enough to permit adequate reproduction) or text that is illegible (reference characters, sheet numbers, and view numbers must be plain and legible) see 37 CFR 1.84(l) and (p)(1)); See Figures 8, 9A-E, and 10.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2 recites, “MCP-1, MCP-3, IP-10, IL-6, and GRO-alpha/KC…”  Although, the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The Examiner respectfully requests that Applicant uses monocyte chemoattractant protein-1 (MCP-1), monocyte chemoattractant protein-3 (MCP-3), interferon gamma-induced protein (IP-10), interleukin-6 (IL-6), and growth-related oncogene alpha/equivalent to human interleukin-8/cytokine-induced neutrophil chemoattractant (GRO-alpha/KC)… for the first recitation, thereafter the acronyms may be utilized.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 is drawn to a method of modulating a dysregulated gut-derived inflammation (DGDI) following a thermal injury by identifying a mammal in need of treatment for the DGDI following the thermal injury and providing the mammal with a recombinant cystatin 9 (CST9) and cystatin C (CSTC) in a synergistic amount sufficient to restrain or prevent a life-threatening unrestrained systemic DGDI in the mammal cause by the thermal injury.  As discussed in the “Claim Interpretation” section above, with respect to a “synergistic amount” of a combination of CST9 and CSTC,  “synergy” is defined in the art as the interaction of elements that when combined produce a total effect that is greater than the sum of the individual elements, contributions, etc. (See “Synergy” Dictionary.com, available online at https://www.dictionary.com/browse/synergy, 6 pages (accessed on 4/28/19) at pg. 1) (cited in the IDS received on 8/12/20).  As such, the effective amount of a combination of CST9 and CSTC required to restrain or prevent a life-threatening unrestrained DGDI caused by a thermal injury such as sepsis must be a synergistic amount or an amount that results in a total effect that is greater than the sum of the effect when CST9 or CSTC are administered individually.  As such, the “function” of the claimed combination is an amount of CST9 and CSTC that is synergistic. Thus, this is clearly the function to which the claims refer.
Regarding the structure of the claimed composition, the structure of CST9 and CSTC is clear.  The instant specification teaches that CST9 and CSTC are small 18 kDa proteins that can be secreted and found in human fluids as well as expressed in the lungs, liver, heart, pancreas, skeletal muscle and placenta (See instant specification, paragraph [0029]).  The amino acid sequence of human CST9 is depicted in NCBI Reference Sequence: NM_001008693.2, Gene ID 128822, and the amino acid sequence of human CSTC is depicted in NCBI Reference Sequence: NM_001288614.1, Gene ID 1471 (See instant specification, paragraph [0029]).  
Possession can be established either by the state of the art such that an ordinary skilled artisan would be well-versed in a representative number of species that are encompassed by the claimed genus, or by a representative number of species taught in the instant specification.  The State of the art does not provide any evidence as to what constitutes a synergistic amount of rCST9 and rCSTC in restraining or preventing sepsis as a life-threatening, unrestrained systemic DGDI caused by a thermal injury.  Thus, there is no correlation between the amounts of these proteins and these amounts being synergistic for restraining or preventing a life-threatening, unrestrained systemic DGDI following a thermal injury such as sepsis taught in the prior art.
Alternately, the written description requirement may be met by providing a representative number of species of the genus. In this, the instant specification only provides a single embodiment where 500 pg CST9 and 50 pg CSTC resulted in synergy; meaning, that when this specific combination of amounts were administered to mice suffering from E. coli and flagellin infection (i.e., gut bacteria) and thermal injury, there was 100% survival in these mice compared to burn only or mice treated with individual rCST (See instant specification, paragraph 0089]; Figure 8).  Moreover, it is noted that the rCSTs were administered prior to thermal injury and it is not clear when the rCSTs were administered in relation to the bacterial infections with E. coli and flagellin other than the mice were infected with the bacterial infections prior to rCST administration (See instant specification, paragraph [0088]).  A single embodiment cannot establish possession of a genus as a whole.  Thus, the claims are directed to amounts of CST9 and CSTC with a certain function, i.e., being synergistic, but no correlated structure associated with that function. Without such structure, the specification does not convey possession of the breadth of the claimed genus.  
While the instant specification describes experiments demonstrating the efficacy of a combination of CST9 and CSTC in restraining a life-threatening, unrestrained SIRS in a host against a pathogenic bacteria in lungs of a host, e.g., Table 1 and Fig 7, such examples do not clearly indicate which amounts of CST9 and CSTC represent a synergistic amount.  Moreover, Example 1 and Table 1 are not representative of the instantly claimed method, but rather embodies treating bacterial infections.  As such, the amounts described in the example 1 are not dispositive as to whether Applicants are in possession of synergistic amounts of the claimed rCSTs with respect to the scope of claimed invention.  Thus, this is not sufficient for the skilled artisan to envisage which amounts preserve function.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, what is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides which preserve the required function, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. 
Therefore, claims 1-4 and 7-10 do not meet the written description requirement.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
a method of modulating a life-threatening, unrestrained DGDI caused by a thermal injury wherein modulating comprises treating, restraining, or preventing the life-threatening, unrestrained DGDI by identifying a mammal in need of modulation for the DGDI and providing the mammal with a rCST9 and CSTC in a synergistic amount sufficient to modulate the life-threatening, unrestrained DGDI in the mammal caused by the thermal injury, wherein the synergistic amount comprises 500 pg of rCST9 and 50 pg of rCSTC, wherein the combination of rCST9 and rCSTC are administered at the same time intraperitoneally prior to the thermal injury;
wherein sepsis is prevented as a life-threatening, unrestrained DGDI caused by a thermal injury (elected species);
wherein the administration of rCST9 and rCSTC maintains the gut microbiome (claim 3); and
does not reasonably provide enablement for:
a method of modulating a life-threatening, unrestrained DGDI caused by a thermal injury wherein modulating comprises treating, restraining, or preventing the life-threatening, unrestrained DGDI by identifying a mammal in need of modulation for the DGDI and providing the mammal with a rCST9 and CSTC in a synergistic amount sufficient to modulate the life-threatening, unrestrained DGDI in the mammal caused by the thermal injury, wherein the synergistic amount comprises 500 pg of rCST9 and 50 pg of rCSTC, wherein the combination of rCST9 and rCSTC are administered at the same time intraperitoneally following the thermal injury; and
a method of modulating a life-threatening, unrestrained DGDI caused by a thermal injury wherein modulating comprises treating, restraining, or preventing the life-threatening, unrestrained DGDI by identifying a mammal in need of modulation for the DGDI and providing the mammal with a rCST9 and CSTC in a synergistic amount sufficient to modulate the life-threatening, unrestrained DGDI in the mammal caused by the thermal injury, wherein the synergistic amount is any other amount other than 500 pg of rCST9 and 50 pg of rCSTC, and wherein the combination of rCST9 and rCSTC are administered at different times via an administration route other than intraperitoneally; 
wherein sepsis is treated or restrained as a life-threatening, unrestrained DGDI caused by a thermal injury (elected species) (i.e., once the mammal already is septic); and
wherein the rCST9 and rCSTC reduces systemic MCP-1 at 24h post-infection and thermal injury (claim 2). 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
As stated in MPEP §2164.01(a), “there are many factors to consider when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any experimentation is ‘undue’.”  These factors include, but are not limited to:
1.         The breadth of the claims;
2.         The nature of the invention;
3.         The state of the prior art;
4.         The level of skill in the art;
5.         The level of predictability in the art;
6.         The amount of direction provided by the inventor;
7.         The presence or absence of working examples;
8.         The quantity of experimentation necessary needed to make or use the invention based on the disclosure.
See In re Wands USPQ 2d 1400 (CAFC 1988).
The eight In re Wands factors are applied to Claims 1-4 and 7-10 as follows:

The Breadth of the Claims and The Nature of the Invention
Although addressing that the mammal is suffering from a life-threatening, unrestrained DGDI caused by a thermal injury or at risk of suffering from a life-threatening, unrestrained DGDI caused by a thermal injury where the life-threatening unrestrained DGDI is sepsis and is modulated in claim 1 by identifying the mammal as in need of modulation and providing the mammal with a rCST9 and rCSTC, Applicants do not provide any evidence in the specification that this combination can (1) treat or restrain, sepsis as a life-threatening, unrestrained DGDI after thermal injury has occurred and after the mammal is septic; (2) treat, restrain, or prevent sepsis as a life-threatening, unrestrained DGDI after thermal injury has occurred, but before the mammal is septic; (3) reduce systemic MCP-1 levels at 24 post-infection and thermal injury; and (4) be effective in treating, restraining, or preventing sepsis as a life-threatening, unrestrained DGDI before thermal injury when provided in an amount other than 500 pg rCST9 and 50 pg rCSTC, in an administration route other than intraperitoneally, and not provided at the same time.  
Furthermore, the scope of claim 1 encompasses modulating a DGDI following thermal injury, identifying a mammal in need of treatment for the DGDI following the thermal injury, and providing the mammal with a rCST9 and rCSTC in a synergistic amount sufficient to restrain or prevent a life-threatening, unrestrained systemic DGDI in the mammal caused by the thermal injury.  Each of these verbs encompass a different definition.  The instant specification defines “treatment” as referring to any administration of a compound of the present invention and includes (i) inhibiting the disease in an animal that is experiencing or displaying the pathology or symptomatology of the diseased or (ii) ameliorating the disease in an animal that is experiencing or displaying the pathology or symptomatology of the diseased (See instant specification, paragraph [0035]).  The Specification does not define “modulate”, “restrain” or “prevent”.  As such, the plain and ordinary meaning of the words applies.  As discussed in the “Claim Interpretation” section above, “modulate” refers to regulating or adjusting to a certain degree, “restrain” refers to limiting, restricting or keeping under control, and “prevent” refers to keeping from happening or existing.  Thus, the scope of claim 1 encompasses where the combination of rCST9 and rCSTC when provided to a mammal in a synergistic amount is sufficient to regulate sepsis; inhibit and/or ameliorate sepsis or symptoms thereof; limit or keep sepsis under control; and/or preclude sepsis before it occurs.  
Therefore, “prevent” encompasses 100% prevention of sepsis as a life-threatening unrestrained systemic DGDI caused by thermal injury.  Accordingly, claims 1-4 and 7-10 are unduly broad with respect to providing a combination of rCST9 and rCSTC in order to (1) treat or restrain, sepsis as a life-threatening, unrestrained DGDI after thermal injury has occurred and after the mammal is septic; (2) treat, restrain, or prevent sepsis as a life-threatening, unrestrained DGDI after thermal injury has occurred, but before the mammal is septic; (3) reduce systemic MCP-1 levels at 24 post-infection and thermal injury; and (4) be effective in treating, restraining, or preventing sepsis as a life-threatening, unrestrained DGDI before thermal injury when provided in an amount other than 500 pg rCST9 and 50 pg rCSTC, in an administration route other than intraperitoneally, and not provided at the same time.

The State of the Prior Art
It is noted that there is currently no prior art that teaches modulating, treating, restraining or preventing sepsis as a life-threatening unrestrained systemic DGDI in a mammal caused by a thermal injury by providing a combination of rCST9 and rCSTC in a synergistic amount to restrain or prevent the sepsis.
As discussed in the “Claim Interpretation” section above, sepsis is defined as a life-threatening organ dysfunction caused by a dysregulated host response to infection (See Sun et al., Intensive Care Res., 7 page (published online May 2022) at abstract; pg. 1, 1st paragraph) (See also: Greenhalgh, Burns & Trauma 5:10 pages (2017) at abstract).  In fact, Greenhalgh teaches that there is a great deal known about the pathophysiology of sepsis, which is an extreme response to inflammation (See Greenhalgh article, pg. 2, col. 1, 1st paragraph).  However, Greenhalgh also teaches that once an injury reaches a certain threshold size such as after a 15% total body surface area (TBSA) burn, cytokines “spill” into the systemic circulation, which are then detected in the brain, and the brain redirects the entire body to deal with the infection (See Greenhalgh article, pg. 2, col. 1, last paragraph).  Moreover, Greenhalgh teaches that there are several differences between sepsis in the general population and sepsis found after a burn injury (See Greenhalgh article, pg. 7, col. 1, last paragraph to col. 2, 1st paragraph).  Burn patients lose the first barrier to infection – their skin and the burn patient is continuously exposed to inflammatory mediators as long as a wound remains open (See Greenhalgh article, pg. 7, col. 2, 1st paragraph).  When there are extensive burns the exposure to pathogens will persist for months (See Greenhalgh article, pg. 7, col. 2, 1st paragraph).  Therefore, all burns > 15-20% TBSA will have a persistent “SIRS” that persists for months after the wound is closed (See Greenhalgh article, pg. 7, col. 2, 1st paragraph).  Because of this hypermetabolic response, these patients have persistent tachycardia, tachypnea, leukocytosis, and reset their normal temperature to around 38ºC (See Greenhalgh article, pg. 7, col. 2, 1st paragraph).  In other words, Greenhalgh teaches that at baseline burn patients always have the signs used to diagnose sepsis in the general population (See Greenhalgh article, pg. 7, col. 2, 1st paragraph).  Thus, a consensus was developed to define several topics related to sepsis and infection in burns (See Greenhalgh article, pg. 7, col. 2, 2nd paragraph to last paragraph).  Greenhalgh also teaches that sepsis rarely occurs within the first week, but instead occurs weeks to even months after the injury (See Greenhalgh article, pg. 8, col. 1, 2nd paragraph).  Therefore, the teachings of Greenhalgh demonstrate that sepsis in burn patients has several differences than sepsis in the general population.  
Additionally, Zhang et al. teaches that sepsis is one of the most common and severe complications of severe burns (See Zhang et al., Burns & Trauma 9:16 pages (2021) at highlights).  Zhang et al. teaches that under the conditions of a dysregulated host response to an infection, burn patients may develop sepsis syndrome characterized by fever, increased fluid requirements, decreased urinary output and even MODS (See Zhang article, pg. 2, col. 2, 1st paragraph).  A recent autopsy study shows that over 60^ of deaths in burn patients resulted from infectious complications and MODS, which is a direct consequence and poor outcome of sepsis (See Zhang article, pg. 2, col. 2, 1st paragraph).  Therefore, Zhang et al. stresses the importance of early diagnosis and effective treatment of sepsis would benefit burn patients (See Zhang article, pg. 2, col. 2, 1st paragraph).  Furthermore, Zhang et al. teaches that major burn injuries are often accompanied by an inflammatory response that results in the activation of inflammatory pathways and the augmentation of various cytokines such as TNF-alpha, IL-6, and IL-8 (See Zhang article, pg. 10, col. 2, 2nd paragraph).  Compared with the burn patients without signs of sepsis, higher levels of TNF-alpha, IL-6, and IL-8 were observed in burn patients with sepsis (See Zhang article, pg. 10, col. 2, 2nd paragraph).  Zhang et al. concluded that the prediction and diagnosis of sepsis or infection remains an ongoing challenge in burn patients even though numerous predictors for burn sepsis have been reported (See Zhang article, pg. 11, col. 1, 2nd paragraph).
Therefore, the level of predictability in the art is dependent on many factors including the source or cause of the sepsis as a life-threatening, unrestrained systemic DGDI following thermal injury including if the sepsis is due to an infection, and the mechanism by which a combination of rCST9 and rCSTC modulates, treats, restrains or prevents sepsis as a life-threatening, unrestrained systemic DGDI following thermal injury.  Although, finding means of modulating, treating, restraining and/or preventing sepsis as a life-threatening, unrestrained systemic DGDI following thermal injury is important, the state of the art requires vast amounts of data, and producing animal models based on the mechanisms of the combination of rCST9 and rCSTC for sepsis as a life-threatening, unrestrained systemic DGDI following thermal injury, and phase 0, I, II, III, and IV clinical trials.  

The Level of Skill in the Art
Practitioners in this art (medical clinicians, pharmacists, doctors and/or pharmaceutical chemists) would presumably be highly skilled in the art for treating a mammal identified as being in need of treatment for a life-threatening, unrestrained systemic DGDI following a thermal injury by providing a combination of rCST9 and rCSTC in a synergistic amount.

The Level of Predictability in the Art
The instant claimed invention is highly unpredictable.  If one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains (i.e., modulating, treating, restraining and/or preventing sepsis as a life-threatening, unrestrained systemic DGDI following a thermal injury in a mammal by administering a combination of rCST9 and rCSTC), then there is a lack of predictability in the art.  Moreover, it is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  The court has indicated that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  (See In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970)).  This is because it is not obvious from the disclosure of one species, what other species will work.  
In the instant case, Applicants only demonstrate in Example 2 that when rCST9 in an amount of 500 pg and rCSTC in an amount of 50 pg are simultaneously administered intraperitoneally to mice before thermal injury but after infection with E. coli and flagellin is an effective therapy for the modulation, treatment, restraint, or prevention of sepsis as a life-threatening, unrestrained systemic DGDI following a thermal injury given that 100% of the mice tested survived compared to 0% of mice that survived and only received rCST9 in an amount of 500 pg and to 60% of mice that survived and only received rCSTC in an amount of 50 pg (See instant specification, Example 2; paragraph [0088]; Figure 8).  Notably, mice were intraperitoneally challenged with an intestinal isolate E. coli and flagellin, then treated intraperitoneally with 500 pg rCST9 and/or 50 pg rCSTC followed by a 30% full-thickness thermal injury (30% TBSA) (See instant specification, paragraph [0088]).  However, Applicants do not demonstrate any other embodiments including the mice survival rate when the CSTs are administered after thermal injury, as instantly claimed.  Moreover, it is not readily apparent how long the mice were infected with the bacteria prior to CST administration, which would be indicative of the progression of infection.  Thus, Applicants data supports administering a combination of 500 pg rCST9 and 50 pg rCSTC intraperitoneally at the same time before a thermal injury but there is no evidence to suggest efficacy of any other scenario, e.g., effectiveness of administration after a thermal injury or after a thermal injury but before sepsis.  Applicants appear to rely on the assumption that by providing evidence that the combination improves survival in mice when administered before a thermal injury would exhibit similar intended results for efficacy after a thermal injury and/or for a different dosing and administration schedule.  However, such an assumption cannot be made because there is no indication a combination of rCST9 and rCSTC in any amount via any administration route in any dosing schedule would exhibit such results.  Therefore, since the Specification fails to demonstrate any data or evidence that an ordinary skilled artisan can extrapolate to extend to the scope of the claimed method, there would be no way of determining without undue experimentation whether the combination exhibits such desired results. Without more experimentation demonstrating the efficacy of the claimed combination, the level of unpredictability remains high.  Thus, it is unpredictable that the claimed combination modulates, treats, restrains and/or prevents sepsis as a life-threatening, unrestrained systemic DGDI following a thermal injury in a mammal. 
Furthermore, Applicants teach in the specification that rCST9/rCSTC modulated systemic MCP-1 levels at 24h post-infection and thermal injury (See instant specification, paragraph [0089], [0102]).  However, Figure 9B demonstrates that the MCP-1 levels are not statistically significant between the burn only mice and mice that received the combination of CSTs (See instant specification, Figure 9B).  As such, it is not readily apparent that the combination of CSTs reduces systemic MCP-levels at 24h post-infection and thermal injury.  Therefore, without evidence or data that is statistically significant, an ordinary skilled artisan would be unable to practice the claimed invention as recited in instant claim 2.  Thus, it is unpredictable that the claimed combination will reduce systemic MCP-1 levels. 

The Amount of Direction Provided by the Inventor and 
The Presence or Absence of Working Examples
The specification does not enable any person skilled in the art to which it pertains (i.e., modulating, treating, restraining and/or preventing sepsis as a life-threatening, unrestrained systemic DGDI following a thermal injury in a mammal by administering a combination of rCST9 and rCSTC) to make and/or use the invention commensurate in scope with the claims.  There is a lack of adequate guidance from the specification or prior art with regard to the actual modulation, treatment, restraint and/or prevention of sepsis as a life-threatening, unrestrained systemic DGDI following a thermal injury by administering the claimed combination.  Similarly, there is a lack of adequate guidance from the specification or prior art with regard to the actual modulation, treatment, restraint and/or prevention of sepsis as a life-threatening, unrestrained systemic DGDI following a thermal injury by administering the claimed combination.  Applicants fail to provide the guidance and information required to ascertain where the claimed combination will be effective in the modulation, treatment, restraint and/or prevention of sepsis as a life-threatening, unrestrained systemic DGDI following a thermal injury without resorting to undue experimentation.  Applicant's limited disclosure is noted but is not sufficient to justify the scope of the claimed method.  
Absent a reasonable a priori expectation of success for using a combination of the claimed invention to modulate, treat, restrain and/or prevent sepsis as a life-threatening, unrestrained systemic DGDI following a thermal injury, one skilled in the art would have to extensively test the efficacy of the claimed combination in vitro and in vivo.  Since each prospective embodiment, and indeed future embodiments as the art progresses, would have to be empirically tested, and those which initially failed tested further, an undue amount of experimentation would be required to practice the invention as it is claimed in its current scope, because the specification provides inadequate guidance to do otherwise.
The amount of direction or guidance presented in the specification is limited.  The Specification discloses a working example where a combination of rCST9 and rCSTC were administered simultaneously to mice in a specific dosing and administration regimen and resulted in 100% survival of mice until 10 days post infection (See instant Specification, Figure 8).  Moreover, the Specification discloses that the combination of rCST9 and rCSTC modulated systemic MCP-1 levels, but Figure 9B indicates that the data is not statistically significant (See instant specification, Figure 9B).  It is further noted that Applicants provide no data, examples, figures, etc. demonstrating that the claimed combination is capable of modulating, treating, restraining and/or preventing sepsis as a life-threatening, unrestrained systemic DGDI following a thermal injury in a mammal except for the single embodiment in Example 2.  In the absence of such information, a person of ordinary skill in the art would reasonably require an undue quantity of experimentation.

The Quantity of Experimentation Necessary 
In light of the unpredictability surrounding the claimed subject matter, the undue breadth of the claimed invention’s intended use, and the lack of adequate guidance, one wishing to practice the presently claimed invention would be unable to do so without engaging in undue experimentation. One wishing to practice the presently claimed invention would have to produce additional data and experimentation to determine whether the claimed combination is capable of modulating, treating, restraining and/or preventing sepsis as a life-threatening, unrestrained systemic DGDI following a thermal injury in a mammal
Furthermore, a person of skill in the art would require an undue quantity of experimentation to determine if the claimed combination is effective when administered after a thermal injury and/or when administered in any amount in any dosing and administration regimen [see “Breadth of Claims and The Nature of the Invention” section], given the complexity and diversity of sepsis and the increased susceptibility of sepsis in burn patients, as well as the lack of established benchmarks in the art known at the time of this application where sepsis is modulated, treated, restrained, and/or prevented by administering the claimed combination, alone or in combination with the additional agents. Similarly, a person of skill in the art would require an undue quantity of experimentation to determine if the claimed combination reduces systemic MCP-1 levels, given that the data provided in the instant specification is not statistically significant, as well as the lack of established benchmarks in the art known at the time of this application where systemic MCP-1 levels can be reduced by administering the claimed combination, alone or in combination with the additional agents.  Therefore, a person of skill in the art would be required an undue quantity of experimentation because a person of skill in the art would be required to conduct numerous in vitro and in vivo models and then clinical trials to modulate, treat, restrain and/or prevent sepsis as a life-threatening unrestrained systemic DGDI following thermal injury for a representative number of scenarios, i.e., before or after thermal injury, before or after sepsis, different amounts of the CSTs, and different administration regimens.  

Conclusion of 35 U.S.C. 112(a) (Enablement) Analysis 

MPEP §2164.01(a), 4th paragraph, provides that, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1157, 1562; 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC), states that, “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable,” citing Brenner v. Manson, 383 U.S. 519, 536 (1966) (stating, in the context of the utility requirement, that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion”).  The Genentech decision continued, “tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Id. at p. 1005.
After applying the Wands factors and analysis to Claims 1-4 and 7-10, in view of the applicant’s entire disclosure, and considering the In re Wright, In re Fisher and Genentech decisions discussed above, it is concluded that the practice of the invention as claimed in Claims 1-4 and 7-10 would not be enabled by the written disclosure excluding that of modulating, treating, restraining or preventing sepsis as a life-threatening, unrestrained systemic DGDI when a combination of rCST9 in an amount of 500 pg and rCSTC in an amount of 50 pg are provided to a mammal intraperitoneally simultaneously before thermal injury.  Therefore, Claims 1-4 and 7-10, are rejected under 35 U.S.C. §112(a) for failing to disclose sufficient information to enable a person of skill in the art to (1) treat or restrain sepsis as a life-threatening, unrestrained DGDI after thermal injury has occurred and after the mammal is septic; (2) treat, restrain, or prevent sepsis as a life-threatening, unrestrained DGDI after thermal injury has occurred, but before the mammal is septic; (3) reduce systemic MCP-1 levels at 24 post-infection and thermal injury; and (4) treating, restraining, or preventing sepsis as a life-threatening, unrestrained DGDI before thermal injury when provided in an amount other than 500 pg rCST9 and 50 pg rCSTC, in an administration route other than intraperitoneally, and not provided at the same time. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Instant claim 1 is directed to a method of modulating a dysregulated gut-derived inflammation (DGDI) following a thermal injury by identifying a mammal in need of treatment for the DGDI following the thermal injury and providing the mammal with a rCST9 and CSTC in a synergistic amount sufficient to restrain or prevent a life-threatening, unrestrained systemic DGDI in the mammal caused by the thermal injury.  There is a lack of nexus between the preamble, the identification step, and the providing step; meaning, the DGDI in the preamble is the DGDI identified in the mammal but not the DGDI that is restrained or prevented in the providing step (note the use of “the” and “a”).  To exascerbate matters, the thermal injury that causes the DGDI in the preamble and in each step in the body of the claim is the same (note the use of “the”).  As such, it is unclear whether the DGDI in the preamble and identified in the mammal is the same life-threatening, unrestrained systemic DGDI in the mammal caused by the thermal injury in the providing step.  In other words, the scope of claim 1 encompasses where the mammal is identified as having any DGDI following a thermal injury or where the mammal has a life-threatening, unrestrained systemic DGDI caused by the thermal injury.  Given that there is a lack of nexus between the preamble and the providing step, an ordinary skilled artisan would be unable to ascertain the metes and bounds of the presently claimed invention. 
Please note that the Examiner is interpreting the scope of claim 1 such that the preamble recites a method of modulating a life-threatening, unrestrained systemic DGDI in a mammal caused by a thermal injury wherein modulating comprises treating, restraining or preventing the life-threatening, unrestrained systemic DGDI in order to advance prosecution. 

Claims 2-4 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In the instant case, each of these claims is dependent upon claim 0.  Given that there is no claim 0, it is unclear what claim each of these claims is dependent upon.  Thus, an ordinary skilled artisan would be unable to ascertain the metes and bounds of the presently claimed invention. 
Please note that the Examiner is interpreting the scope of claims 2-4 and 7-10 as each individually being dependent upon claim 1 in order to advance prosecution. 

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 recites the limitation "the composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Please note that although claim 7 do not clearly indicate which claim they depend upon, as discussed in the 112(b) rejection above, the Examiner is interpreting the scope of claim 7 as if it is dependent upon claim 1 in order to advance prosecution. 

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites that the rCST9 and CSTC are provided in an amount of 1-500 pg/kilo.  However, the scope of claim 8 is unclear for three reasons.  First, it is unclear what the unit is a kilo of, e.g., gram or molar.  Second, claim 8 is dependent upon claim 1, which is directed to a method comprising providing a mammal with a rCST9 and CSTC in a synergistic amount sufficient to restrain or prevent a life-threatening, unrestrained DGDI following a thermal injury.  As such, the amount recited in claim 8 encompasses two interpretations; namely, whether the amount of the protein(s) is pg/kilo body weight of a mammal or pg/kilo total mass of the protein(s).  Last, it is unclear whether each cystatin is provided in an amount of 1-500 pg/kilo or whether the total amount of both rCST9 and CSTC are provided in an amount of 1-500 pg/kilo.  Thus, an ordinary skilled artisan would be unable to ascertain the metes and bounds of the presently claimed invention with respect to what the claimed amount represents.  
Please note that the Examiner is interpreting the scope of claim 8 such that the amount of each protein is 1-500 pg/kg body weight of the mammal in order to advance prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, claim 8 recites that the rCST9 and CSTC are provided in an amount of 1-500 pg/kilo.  However, claim 8 is dependent upon claim 1, which is directed to a method comprising providing a mammal with a rCST9 and CSTC in a synergistic amount sufficient to restrain or prevent a life-threatening, unrestrained DGDI following a thermal injury.  As such, by reciting that the rCST9 or CSTC is provided in an amount of 1-500 pg/kilo expands the scope of the synergistic amount of rCST9 and CSTC recited in claim 1 because there is no indication that the synergistic amount recited in claim 1 and the amount recited in claim 8 are the same amounts.  Thus, the amount recited in claim 8 broadens the synergistic amount recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA D' AMBROSIO/             Primary Examiner, Art Unit 1654